935 F.2d 1288Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aurelio VARELA, Plaintiff-Appellant,v.J.J. CLARK, Previous Warden, L.A. Still, Lieutenant, C.Arrington, Sr., Officer Specialist, Judy Johnson, DutyOfficer, Mentzer, Correctional Counselor, Hickey,Correctional Counselor, S.R. Rhoades, Unit Manager, J. Doe,Administrative Building Officer, Nisbet, Previous Counselor,Defendants-Appellees,andJ. Doe, Tower Officer, Defendant.Aurelio VARELA, Plaintiff-Appellant,v.J.J. CLARK, Previous Warden, L.A. Still, Lieutenant, C.Arrington, Sr., Officer Specialist, Judy Johnson, DutyOfficer, Mentzer, Correctional Counselor, Hickey,Correctional Counselor, S.R. Rhoades, Unit Manager, J. Doe,Administrative Building Officer, Nisbet, Previous Counselor,Defendants-Appellees,andJ. Doe, Tower Officer, Defendant.
Nos. 91-7027, 91-7034.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 20, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-90-1548-N)
Aurelio Varela, appellant pro se.
J. Phillip Krajewski, Assistant United States Attorney, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Aurelio Varela appeals from the district court's orders denying relief in this action filed under the authority of Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), and Davis v. Passman, 442 U.S. 228 (1979) (applying Bivens to claims alleging violation of the due process clause of the fifth amendment).  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Varela v. Clark, CA-90-1548-N (E.D.Va. Jan. 8 and Feb. 6, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.